Name: Commission Regulation (EEC) No 2939/80 of 13 November 1980 amending for the eighth time Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 80 Official Journal of the European Communities No L 305/ 15 COMMISSION REGULATION (EEC) No 2939/80 of 13 November 1980 amending for the eighth time Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( ! ), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Article 11 (5) thereof, Whereas Article 9 of Council Regulation (EEC) No 3089/78 of 19 December 1978 laying down general rules in respect of aid for the consumption of olive oil (3), as last amended by Regulation (EEC) No 2762/80 (4), requires that any release into free circula ­ tion in the Community of olive oil falling within subheading 1 5.07 A of the Common Customs Tariff is subject to the lodging of a security ; whereas it is opportune to amend Regulation (EEC) No 557/79 (5), as last amended by Regulation (EEC) No 1975/80 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 557/79 is amended as follows : 1 . Article 1 3 is replaced by the following : 'Article 13 1 . The release into free circulation of olive oil falling within subheading 15.07 A of the Common Customs Tariff shall be subject to the production of proof that the security referred to in Article 9 of Regulation (EEC) No 3089/78 has been lodged. 2. The security shall be equal to the amount of the consumption aid paid to the beneficiary. It shall be lodged in respect of the totality of the quantity of olive oil to be imported . However : (a) as regards olive oil falling within subheading 15.07 A I b) of the Common Customs Tariff originating in and transported directly from the following countries to the Community, the quantity in respect of which the security is to be lodged shall be equal :  in the case of Tunisia and Turkey, to 86 %,  in the case of Greece and Morocco, to 89 % ,  in the case of other countries, to 97 % of the total quantity to be imported. (b) as regards olive oil falling within subheading 15.07 A I c) of the Common Customs Tariff, the quantity in respect of which the security is to be lodged shall be equal to 78 % of the total quantity to be imported . 3 . This security shall be lodged, at the option of the applicant, in cash or in the form of a guarantee given by an establishment satisfying the requirements laid down by the Member State with which the security is lodged. 4. The security shall be released on presenta ­ tion , save in cases of force majeure, within six months of the date of release into free circulation , of the original copy of the certificate referred to in Article 14 (3) in respect of the quantity of olive oil which that certificate shows to have been rendered ineligible for consumption aid . However, as regards the export of olive oil of subheading 15.07 A I b) or 15.07 Ale) referred to in Article 14 ( 1 ) (b), the quantity in respect of which the security shall be released shall be equal to 86 and 78 % respectively of the quantity shown on the certificate. Where the time limit referred to above is not complied with , 10 % of the security shall be forfeit for each month's delay in producing the certificate . Where the conditions laid down in this Article are satisfied in respect of part only of the oil concerned, the security shall be released in proportion to the quantity in respect of which they are satisfied .' 2 . Article 14 is replaced by the following : 'Article 14 1 . The oil referred to in Article 13 (4) shall be deemed to have been made ineligible for consump ­ ( 1 ) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 186, 19 . 7 . 1980 , p. 1 . (3 ) OJ No L 369, 29 . 12. 1978 , p . 12 . (4) OJ No L 287, 30 . 10 . 1978 , p. 2 . (5) OJ No L 73, 24. 3 . 1979 , p. 13 . (') OJ No L 192, 26 . 7 . 1980, p. 21 . No L 305/ 16 Official Journal of the European Communities 14. 11 . 80 3 . At the request of the plants referred to in paragraph 2, the competent authorities shall issue a certificate, using the model set out in the Annex hereto, after checking that the plants concerned have in fact used the oil in accordance with the conditions set out in paragraph 1 (a) and (c) or (d). 4 . If the oil is exported, proof of export shall be furnished in accordance with the rules for granting export refunds. This proof must be submitted to the competent authorities of the Member State in which the export formalities were completed . On request, the authorities shall issue the certificate referred to in paragraph 3 . If the oil was exported to Switzerland or Austria under the Community internal transit procedure, or if the oil crossed these countries under this procedure on its way to the country of destination, the certificate shall be issued on condition that proof is furnished that the oil concerned has been placed in free circulation in a non-member country, except where it has been destroyed in transit as a result of force majeure. 5 . Olive oil in respect of which a certificate has been issued in accordance with paragraph 4 may not qualify for aid under Regulation (EEC) No 754/76 unless the certificate in question is cancelled or a new security lodged in accordance with Article 13 .' tion aid within the meaning of Article 9 (2) of Regulation (EEC) No 3089/78 when : (a) it has, in a plant situated in the Community, been put up in immediate containers of a net content of five litres or less which do not bear the identification number provided for in Article 4 (2), and has left that plant, or (b) it has left the geographical territory of the Community, either in bulk or in immediate containers of a net content of more than five litres which do not bear an identification number, or (c) it has been used in the manufacture of preserved fish or vegetables without benefiting from the production refund for olive oil of Community origin used in such manufacture, or (d) it has been demonstrated, to the satisfaction of the Member State concerned, that the oil imported in immediate packages of not more than five litres, has been released in that condi ­ tion to the retail trade . 2 . Plants proposing to use the oil referred to in Article 13 (4) in accordance with the conditions set out in paragraph 1 (a) and (c) shall inform the authorities of the Member States concerned in advance . Plants other than approved plants which propose to use the oil as specified in paragraph 1 (a) shall keep stock records in accordance with points (b) to (i) of Article 3 and shall indicate the stocks of olive oil existing at the date on which the com ­ petent authorities were notified in accordance with the preceding paragraph . Plants using oil in accordance with paragraph 1 (c) shall comply with the provisions of Regulation (EEC) No 1963/79 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 November 1980 . For the Commission Finn GUNDELACH Vice-President